Citation Nr: 0126587	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  95-33 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for metastatic carcinoma of 
the thyroid, claimed as secondary to non-ionizing radiation 
exposure and/or Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1975.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, for additional development.  


REMAND

A preliminary review of the record indicates that the veteran 
maintains that he incurred cancer of the thyroid due to his 
active service.  Specifically, he asserts that this cancer is 
the result of exposure to non-ionizing radiation incurred 
while he worked on a flight line, or to Agent Orange exposure 
in South East Asia.  

Following the development on remand, the Board has determined 
that it would be appropriate and helpful to obtain an 
advisory medical opinion from the Armed Forces Institute of 
Pathology (AFIP) concerning the exact nature of the veteran's 
thyroid cancer and its etiology.  Prior to referral of this 
matter to the AFIP, it is necessary to obtain certain tissue 
samples, and this case will be remanded to the RO for that 
purpose.

Additionally, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas, 1 Vet. App. at 308.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this additional reason, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should take appropriate action 
to obtain tissue specimens or any other 
appropriate pathology materials resulting 
from the veteran's surgical treatment for 
his thyroid cancer.  All appropriate 
safeguards for the proper handling of 
such tissue samples should be followed.

3.  Upon completion of (1) and (2), the 
claims file, together with all material 
obtained, should be promptly forwarded to 
the Board.  The data will thereafter be 
forwarded to the AFIP for the purposes of 
review and opinion.  The RO need not 
issue a Supplemental Statement of the 
Case unless the veteran otherwise submits 
new pertinent evidence to the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



